MacIntyre, P. J.
“To sustain an accusation charging the offense of keeping- and maintaining ‘a common, ill-governed, and disorderly house, to the encouragement. of idleness, gaming and drinking, to the common disturbance of the neighborhood and orderly citizens,’ it must appear that the house was in fact a ‘common, ill-governed, and disorderly’ establishment, and that the keeping and maintenance of it encouraged idleness, or gaming, or drinking, or other misbehavior; or that the house was kept and maintained in such a manner as to cause ‘common disturbance of the neighborhood or orderly citizens’ ” (Fanning v. State, 17 Ga. App. 316, 86 S. E. 731; Palfus v. State, 36 Ga. 280; Heard v. State, 113 Ga. 444, 39 S. E. 118; Little v. State, 3 Ga. App. 441, 60 S. E. 113, and see Martin v. State, 62 Ga. App. 902, 10 S. E. 2d, 254); and where it appears from the evidence that the accused kept and maintained a house which was ill-governed and disorderly in the sense in which the words are usually understood and that he did so for a sufficient length of time to render applicable to it, as a disorderly house, the descriptive term, “common,” and it further appears that the keeping and maintaining of it encouraged drinking and idleness or that the house was kept and maintained in such a manner as to cause common disturbance to the neighborhood, a verdict finding the accused guilty under an accusation drawn under Code § 26-6103, is authorized.

Judgment affirmed.


Gardner and Townsend, JJ., concur.

Emmett Smith, for plaintiff in error.
Earl Staples, Solicitor, contra.